TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED JANUARY 5, 2021



                                   NO. 03-20-00584-CV


                                Judy A. Guyaux, Appellant

                                              v.

 Walnut Springs Homeowners Association, Inc.; Aaron J. Mitchell; Jennifer K. Mitchell;
                Michael Mitchell; and Mary Angela Mitchell, Appellees




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
               DISMISSED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on May 15, 2020. Having reviewed

the record, the Court agrees that this appeal should be consolidated into cause number

03-20-00585-CV and that this cause should be dismissed. Therefore, the Court consolidates this

cause, transfers all the records and filings in this cause number to cause number

03-20-00585-CV and dismisses cause number 03-20-00584-CV. The costs will be assessed on

the disposition of cause number 03-20-00585-CV.